IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

SCOTT ANDREW GREEN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-3171

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed October 6, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Scott Andrew Green, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The Court having determined that the petition for writ of certiorari is untimely,

the petition is dismissed.

BENTON, OSTERHAUS, and WINOKUR, JJ., CONCUR.